Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (US Patent No. 9,681,111, hereinafter Newman).
Re claim 16, Newman discloses, a post-processing apparatus, comprising: a network interface (network/radio connectivity); a user interface (258); digital processor apparatus in data communication with the network interface (figs 1-2, processor); and storage apparatus (128, 184, 204,254) in data communication with the digital processor apparatus and having a non-transitory computer-readable media (252) comprising one or more instructions which when executed by the digital processor apparatus, causes the post-processing apparatus to: obtain media data and instantaneous metadata (col 1 lines 48-67); select a presentation parameter for the user interface (inherent in order to start the presentation); and render the media data based on the presentation parameter and the instantaneous metadata (col 7 lines 46-52, col 26 lines 39-45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman.
Re claim 1, Newman discloses, a method of capturing and delivering instantaneous metadata, comprising: capturing media data according to a prescribed parameter (602, col 8 lines 20-26); recording metadata according to the prescribed parameter, the metadata corresponding to at least one aspect of the media data (604/602); and delivering the media data and the metadata to a post-processing device (608).
Newman discloses the claimed invention except for a single step to record metadata corresponding to an aspect of the media data. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine steps 604 and 608, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Re claim 2, Newman discloses the limitations of claim 1 including wherein capturing the media data comprises capturing audio data and visual data at a video frame rate (col 8 lines 4-48).
Re claim 3, Newman discloses the limitations of claim 1 including wherein recording the instantaneous metadata comprises recording orientation, velocity, or acceleration data at a video frame rate (col 9 lines 55-65).
Re claim 4, Newman discloses the limitations of claim 1 including further comprising receiving the metadata from a networked device (102, 104).
Re claim 5, Newman discloses the limitations of claim 1 including further comprising encoding the media data and the metadata within a common data structure (col 26 lines 35-40).
Re claim 6, Newman discloses the limitations of claim 1 including further comprising synchronizing the media data and the metadata within a common data structure (Abstract, col 9 lines 42-46).
Re claim 8, Newman discloses, a media capture apparatus, comprising: a first sensor configured to capture media data (130); a second sensor configured to record capture conditions of the first sensor (102/104/224); digital processor apparatus (processor); and storage apparatus (128) in data communication with the digital processor apparatus and having a non-transitory computer-readable media comprising one or more instructions which when executed by the digital processor apparatus, causes the media capture apparatus to: capture the media data at a rate (602); record the capture conditions of the first sensor at the rate (604/606); encode the media data within a media data structure (col 26 lines 35-40); and encode the capture conditions within an instantaneous metadata data structure (col 26 lines 35-40).
Newman discloses the claimed invention except for a single step to record metadata corresponding to an aspect of the media data. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine steps 604 and 608, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Re claim 9, Newman discloses the limitations of claim 8 including wherein the first sensor comprises an audio/visual sensor and the media data comprises video data at a video rate (col 8 line 4-31).
Re claim 10, Newman discloses the limitations of claim 9 including wherein the second sensor comprises an inertial measurement unit and the capture conditions comprise orientation, velocity, or acceleration data at each video frame (col 9 lines 60-67).
Re claim 13, Newman discloses the limitations of claim 8 including further comprising a network interface for connecting to another media capture device; and wherein the one or more instructions when executed by the digital processor apparatus, further causes the digital processor apparatus to: receive additional instantaneous metadata from the other media capture device (102/104/224, col 9 lines 60-67).
Re claim 14, Newman discloses the limitations of claim 13 including further comprising synchronization logic configured to synchronize the additional instantaneous metadata received from the other media capture device (Abstract, col 9 lines 42-46).
Allowable Subject Matter
Claims 7, 11, 12, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696